Exhibit 10.1

UNITED STATES OF AMERICA

Before The

OFFICE OF THRIFT SUPERVISION

 

In The Matter of:

  )      )   

BankUnited, FSB

  )    OTS Order No.: SE-09-023

Coral Gables, Florida

  )      )   

OTS Docket No. 08045

  )    Dated: April 14, 2009     )   

 

PROMPT CORRECTIVE ACTION DIRECTIVE

WHEREAS, BankUnited, FSB, Coral Gables, Florida (Institution), is a federally
chartered savings Institution that is regulated by the Office of Thrift
Supervision (OTS); and

WHEREAS, Section 38 of the Federal Deposit Insurance Act (FDIA), 12 U.S.C. §
1831o, and Part 565 of the OTS Regulations, 12 C.F.R. Part 565, require
institutions that are undercapitalized to file a capital restoration plan
specifying the steps the institution will take to become at least adequately
capitalized; and

WHEREAS, Section 38 of the FDIA, 12 U.S.C. § 1831o, requires the OTS to take
prompt corrective action to resolve the problems of insured depository
institutions at the least possible long-term loss to the deposit insurance fund;
and

WHEREAS, Section 565.7 of the OTS Regulations, 12 C.F.R. § 565.7, provides for
the OTS’s issuance of directives to take prompt corrective action to resolve the
problems of insured depository institutions and to restore their capital; and

WHEREAS, the OTS, on February 10, 2009, notified the Institution that it was
critically undercapitalized as of January 30, 2009, for purposes of the prompt
corrective action provisions of Section 38 of FDIA, 12 U.S.C. § 1831o; and

WHEREAS, the Institution also is not in compliance with the capital standards
required by Section 5(t) of the Home Owners’ Loan Act (HOLA), 12 U.S.C. §
1464(t); and

WHEREAS, Section 5(t)(6)(B)(ii) of HOLA, 12 U.S.C. § 1464(t)(6)(B)(ii), requires
any institution not in compliance with the capital standards to comply with a
capital directive issued by the OTS; and

WHEREAS, on February 25, 2009, the Institution submitted to the OTS a capital
restoration plan (Capital Plan); and



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 2

WHEREAS, the OTS issued a notice of Intent to Issue this Prompt Corrective
Action Directive (PCA Directive) on April 10, 2009; has considered the
Institution’s response dated April 13, 2009; and has determined to issue this
PCA Directive in order to carry out the purposes of Section 38 of FDIA, 12
U.S.C. § 1831o, to resolve the Institution’s capital deficiency at the least
long-term loss to the depository insurance fund; and

WHEREAS, the OTS has considered the Institution’s capital deficiency, the
Capital Plan, in accordance with Section 567.10 of the OTS Regulations, 12
C.F.R. § 567.10, and Section 38(e)(2) of FDIA, 12 U.S.C. § 1831o(e)(2) and
denied the Capital Plan as set forth in a letter to the Institution, dated
April 10, 2009; and

WHEREAS, The Institution and its Board of Directors, by execution of the
attached Stipulation to the issuance of this PCA Directive, the terms of which
are incorporated herein by this reference, have stipulated and consented to the
issuance of the PCA Directive; and

WHEREAS, the OTS having issued a Notice of Intent to issue this PCA Director on
April 10, 2009, and having considered the response thereto filed by the
Institution, has determined to issue this PCA Directive in order to resolve the
Institutions’ problems at the least long term cost to the deposit insurance
fund, thereby effectuating the purpose of Section 38 of FDIA, 12 U.S.C. § 1831o.

NOW THEREFORE, pursuant to Section 38 of FDIA, 12 U.S.C. § 1831o, including but
not limited to subsection (f) thereof, Section 5(t)(6)(B)(ii) of HOLA, 12
U.S.C.§ 1464(t)(6)(B(ii), and Section 565.7 of the OTS Regulations, 12 C.F.R. §
565.7, the OTS directs the Institution and its Board of Directors to do the
following:1

PART I – IMPROVING CAPITAL

Section 1.1 Required Merger, Acquisition, or Sale.

Pursuant to 12 U.S.C. §§ 1831o(f)(2)(A)(iii) and (e)(5), the Institution must be
recapitalized by (a) merging with or being acquired by another financial
institution, financial holding company, or other entity2, or (b) the sale of all
or substantially all of the Institution’s assets and liabilities to another
financial institution, financial institution holding company, or other entity,
within twenty (20) days. The Institution shall submit a binding merger or
acquisition agreement to the OTS within fifteen (15) days, unless

 

 

1

The OTS must impose one or more of the presumptive restrictions set forth in 12
U.S.C. § 1831o(f), especially 12 U.S.C. § 1831o(f)(3) and (4) if (1) the
institution is significantly or critically undercapitalized, (2) is
undercapitalized and did not submit an acceptable capital restoration plan or
(3) the institution fails to implement an approved plan. Critically
undercapitalized are also subject to restrictions in 12 U.S.C. § 1831o(i).

2

For the purposes of this PCA Directive, “ other entity” may include but is not
limited to an individual, a group of individuals, a partnership, a corporation,
or any other form of business organization that may, under applicable statutes
and regulations, merge with or acquire the Institution or purchase all or
substantially all of its assets and liabilities.



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 3

extended in writing by the OTS. The Institution’s management and Board of
Directors shall take appropriate steps to accomplish such merger, acquisition or
sale.

Section 1.2 Required Recapitalization.

Pursuant to 12 U.S.C. §§ 1831o(f)(2)(A) and (f)(2)(J), the Institution is
directed to achieve and maintain, at a minimum, the following capital levels
within twenty (20) days:

 

Total Risk Based Capital Ratio:

   8.0%

Tier 1 Core Risk Based Capital Ratio:

   4.0%

Leverage Ratio:

   4.0%

Section 1.3 Efforts to Obtain Capital.

The Board of Directors of the Institution shall at all times make diligent and
good faith efforts to cause the Institution to comply with Sections 1.1 and 1.2.
For purposes of this PCA Directive, diligent and good faith efforts to seek
capital shall include, but not be limited to, the following:

 

  A. Authorize and direct appropriate Institution officers to take appropriate
actions consistent with the Institution’s obligations under Sections 1.1 and
1.2, which include, but are not limited to, take all reasonably practicable
steps to remove impediments to increasing capital;

 

  B. Cause the Institution to hire such professionals as are necessary and
appropriate to fulfill the Institution’s obligations under Sections 1.1 and 1.2;

 

  C. Cause the Institution to share appropriate information about itself with
potential acquirors, merger partners or purchasers, including, but not limited
to, any such potential acquiror, merger partner or purchaser identified or
referred to the Institution by the OTS or the Federal Deposit Insurance
Corporation (FDIC); and

 

  D. Inform the OTS and the FDIC, in writing, of (i) all efforts the Institution
has made to seek capital and (ii) all expressions of interest by prospective
investors, acquirors, or merger candidates, including referrals from the OTS or
the FDIC by close of business each calendar Friday following the Effective Date
of this PCA Directive.

The OTS requires this action, pursuant to 12 U.S.C. § 1831o(e)(5), having
determined that such actions will better carry out the purposes of 12 U.S.C. §
1831o.

Section 1.4 Prior Notice Required; Change in Status.

 

  A.

The Institution shall not issue any securities; enter into any agreement or
understanding to merge, consolidate, sell all or substantially all of its assets
and liabilities; or enter into any agreement of understanding to reorganize; or



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 4

 

       otherwise be acquired unless (i) the Institution has provided the OTS
with prior written notice of its intention to take such action, and
(ii) following such notice, the OTS has provided the Institution with prior
written notice of its non-objection to the proposed action by the Institution.

 

  B. Upon notification that it is “critically undercapitalized” pursuant to 12
C.F.R. § 565.3, the Institution will cooperate fully with FDIC efforts to avoid
a loss or otherwise minimize exposure to the insurance fund. Such cooperation
includes, but is not limited to, responding to requests for information,
providing full access to personnel, agents and service providers, accommodating
on-site visits, and permitting FDIC to provide otherwise confidential
information to third parties to facilitate the liquidation or other resolution
of the Institution in anticipation of the possible appointment of FDIC as
conservator, receiver, or other legal custodian.

 

  C. The OTS directs these actions pursuant to 12 U.S.C. § 1831o(e)(5) and based
upon the OTS’s determination that such actions will better carry out the
purposes of 12 U.S.C. § 1831o.

Section 1.5 OTS Marketing Efforts.

In accordance with Paragraph 5 of the accompanying Stipulation, the Institution
agrees to the following in connection with the OTS’s efforts to assist in the
possible merger, acquisition, or sale of the Institution by or to qualified
parties:

 

  A. The OTS, acting through its authorized representatives, is hereby
authorized to market the Institution to prospective acquirors, merger partners
or buyers (hereinafter, buyers) using the OTS’s marketing procedures and to
receive and evaluate all offers submitted for acquisition of the Institution
provided, however that upon receipt of documentation acceptable to the Regional
Director in his sole discretion, that the Institution’s capital position,
pursuant to 12 U.S.C. § 1831o and all applicable regulations, is “adequately
capitalized” or better, the Institution’s consent to the appointment of a
conservator, receiver, or other legal custodian, in accordance with Paragraph 4
of the Stipulation, as well as the Institution’s agreement to approve any offer,
as outlined in subparagraph (D) below, shall be suspended;

 

  B. The Board of Directors shall direct the Institution and its agents and
employees to taken all reasonable steps to assist the OTS in marketing the
Institution. Such assistance shall include, but not be limited to, preparing an
updated marketing package and assisting eligible buyers in conducting due
diligence examinations of the Institution;

 

  C.

The OTS, acting through its authorized representatives, is permitted to
negotiate a plan of merger, consolidation, transfer of the Institution’s assets
and liabilities, reorganization, acquisition or capital infusion (Plan of
Combination or



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 5

Reorganization) on behalf of the Institution, and to draft proposed documents
for any such Plan of Combination or Reorganization;

 

  D. The Board of Directors shall immediately take under consideration any
reasonable offer to enter into a Plan of Combination or Reorganization
(hereinafter collectively, Offer) that is forwarded and recommended to the Board
of Directors by the OTS, and shall promptly approve any such Offer that protects
the interests of the depositors, creditors and borrowers of the Institution;

 

  E. The Board of Directors shall recommend to the shareholders of the
Institution any Offer approved by the Board of Directors pursuant to
subparagraph ( D) above, if approval of the Offer by the shareholders, or any
portion thereof, is legally required; and

 

  F. Upon receipt of any necessary approvals pursuant to subparagraph (D) and
(E) above and at the direction of the OTS, the Institution shall take all
corporate actions necessary to accept the Offer and consummate the Plan of
Combination or Reorganization

The OTS is imposing these provisions pursuant to 12 U.S.C. § 1831o(e)(5) based
on its determination that these provisions will better carry out the purposes of
12 U.S.C. § 1831o.

Section 1.6 Reports of Compliance.

 

  A. No later than seven (7) calendar days following the end of each calendar
week, management of the Institution shall prepare, and the Board of Directors of
the Institution shall review, a written report concerning the Institution’s
compliance with the requirements of this PCA Directive during the preceding
calendar week. The report and review shall include verification of the
Institution’s prompt corrective action capital category and confirmation that
the Institution is in compliance with: (i) all restrictions that apply
automatically to an institution in that category, and (ii) with the other
restrictions and requirements contained in this PCA Directive. The Institution
shall document this review in the minutes of the meeting of the Board of
Directors. All documentation considered by the Board of Directors in performing
its review shall be explicitly referenced in the minutes of the meeting at which
the review was undertaken.

 

  B. By not later than seven (7) calendar days following the end of each
calendar week, the Institution shall submit the following documents to the OTS
in a format acceptable to the OTS, which may include reports to and responses
from the Board of Directors documented in the Board of Directors meeting
minutes:

 

  1. variance reports for: (a) activities, capital levels/targets established by
Sections 1.1 and 1.2, and (b) each of the operating restrictions imposed in Part
II of this PCA Directive;



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 6

 

  2. confirmation of the Institution’s compliance with this PCA Directive or a
description of any instance of noncompliance with any of the Institution’s
obligations under this PCA Directive and the specific measures undertaken to
cure such noncompliance; and

 

  3. if requested, copies of the minutes of the Institution’s Board of Directors
supporting actions taken to comply with Sections 1.1, 1.2 and 1.3 of this PCA
Directive.

 

  C. The Board of Directors shall provide the OTS a written biweekly report
updating in detail the status of its efforts to (i) merger with or be acquired
by another financial institution, financial institution holding company or other
entity, or (ii) sell all or substantially all of the Institution’s assets and
liabilities to another financial institution, financial institution holding
company or other entity. The biweekly status report shall provide a summary of
actions, during the immediately preceding two weeks, taken by the Institution
and its Board of Directors and executive officers in the furtherance of the
Institution’s efforts to arrange a merger, acquisition, or sale, as required by
Section 1.1. The first biweekly/monthly status report shall be delivered to the
OTS on the second calendar Friday after the Effective Date of this PCA Directive
and subsequent reports should be delivered to the OTS every other calendar
Friday following the delivery of the first report. The Board of Directors will
continue to provide biweekly status reports to the OTS until directed otherwise
by the Regional Director.

 

  D. The OTS directs the actions required by this Section 1.7 pursuant to 12
U.S.C. § 1831o(e)(5), and based upon a determination by the OTS that such action
will better carry out the purposes of 12 U.S.C. §1831o.

Section 1.7 Adequate Progress.

If the OTS, in its sole discretion, determines that the Institution is failing
to make adequate progress toward achieving the requirements set forth in
sections 1.1 and 1.2 above, the OTS may take such further supervisory,
enforcement or resolution action as it deems appropriate.

PART II – OPERATING RESTRICTIONS

MANDATORY RESTRICTIONS

Section 2.1 Compliance with Mandatory Restrictions.

 

  A.

The Institution shall comply with all of the mandatory prompt corrective action
provisions set forth in 12 U.S.C. § 1831o and 12 C.F.R. § 565.6 that



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 7

automatically apply to the Institution based upon the Institution’s prompt
corrective action capital category. These provisions are set forth as follows:

 

  1. No capital distributions may be made without the prior written approval of
the OTS if: (a) the Institution is not adequately capitalized, or (b) after
making the distribution, the Institution would be undercapitalized. 12 U.S.C. §
1831o(d)(1); 12 C.F.R. §§ 565.6(a)(1) and (a)(2)(i).

 

  2. No management fees may be paid to any person having control of the
Institution if : (a) the Institution is not adequately capitalized, or (b) after
making the payment, the Institution would be undercapitalized. 12 U.S.C. §
1831o(d)(2); 12 C.F.R. §§ 565.6(a)(1) and (a)(2)(i).

 

  3. The Institution may not permit its average total assets during any calendar
quarter to exceed its average total assets during the preceding quarter unless
(a) the OTS has accepted the Institution’s capital restoration plan, (b) the
increase in assets is consistent with the plan, and (c) the Institution’s ratio
of tangible equity to assets increases during the calendar quarter at a rate
sufficient to enable the Institution to become adequately capitalized within a
reasonable time. 12 U.S.C. § 1831o(e)(3); 12 C.F.R. § 565.6(a)(2)(iv).

 

  4. The Institution may not, directly or indirectly, acquire any interest in
any company or insured depository institution, establish or acquire any
additional branch office, or engage in any new line of business, unless (a) the
OTS has accepted the Institution’s capital restoration plan, the Institution is
in compliance with the plan, and the OTS determines that the action is
consistent with, and will further achievement of the Plan, or (b) the FDIC’s
Board of Directors approves the action. 12 U.S.C. § 1831o(e)(4); 12 C.F.R. §
565.6(a)(2)(v).

 

  5. The Institution may not accept, renew or roll over any brokered deposit. 12
U.S.C. § 1831f(a); 12 C.F.R. § 337.6(b)(3). The Institution shall make
disclosures to all employee benefit plan depositors within ten business days of
the date that it is deemed to have notice of its PCA capital category. The
disclosure must state that new, rolled-over, or renewed plan deposits are
ineligible for pass-through FDIC deposit insurance for as long as the
Institution remains undercapitalized, or fails to obtain a brokered-deposit
waiver upon becoming adequately capitalized. 12 C.F.R. § 330.14(h) and the OTS
Regulatory Bulletin 33a, dated March 13, 1996.

 

  6. The Institution shall file a capital restoration plan pursuant to 12 U.S.C.
§ 1831o(e)(2) and 12 C.F.R. § 565.5.

 

  7. The Institution shall monitor its compliance with the applicable
requirements of 12 U.S.C. § 1831o(e) and 12 C.F.R. Part 565.



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 8

 

  8. The Institution may not, without the OTS’s prior written approval (a) pay
any bonus to any senior executive officer, or (b) provide compensation to any
senior executive officer exceeding that officer’s average rate of compensation
(excluding bonuses, stock options, and profit-sharing) during the 12 calendar
months preceding the calendar month in which the Institution became
undercapitalized. 12 U.S.C. § 1831o(f)(4); 12 C.F.R. § 565.6(a)(3).

 

  9. The Institution may not make any payment of principal or interest on its
subordinated debt beginning 60 days after the Institution becomes critically
undercapitalized. 12 U.S.C. § 1831o(h)(2)(A); 12 C.F.R. § 565.6(a)(4)(ii).

 

  10. Without the FDIC’s prior written approval, as required by 12 U.S.C.
§§ 1831o(h)(1) and (i)(2); 12 C.F.R. § 565.6(a)(4)(i), the Institution may not:

 

  (a) enter into any material transaction other than in the usual course of
business, including any investment, expansion, acquisition, sale of assets, or
similar action with respect to which the Institution is required to give notice
to OTS;

 

  (b) extend credit for any highly leveraged transaction;

 

  (c) amend the Institution’s charter or bylaws, except to the extent necessary
to carry out any other requirement of any law, regulation or order;

 

  (d) make any material change in accounting methods;

 

  (e) engage in any “covered transaction” with an affiliate, as defined in 12
U.S.C. § 371c(b);

 

  (f) pay excessive compensation or bonuses; or

 

  (g) pay interest on new or renewed liabilities at a rate that would increase
the Institution’s weighted average cost of funds to a level significantly
exceeding the prevailing rate of interest on insured deposits in the
Institution’s normal market area.

 

  B. If the Institution should improve from a lower to a higher PCA capital
category, it must continue to comply with the previously applicable mandatory
sanctions of the lower category, until such time as approval to cease compliance
with the lower category sanctions is requested of, and received from the OTS.



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 9

INTEREST RATES

Section 2.2 Restrictions on Interest Rates; Brokered Deposits.

 

  A. The Institution shall restrict the rates it pays on deposits to the
prevailing rates of interest on deposits of comparable amounts and maturities in
the Institution’s normal market area. Nothing herein shall be construed as
requiring a reduction of rates paid on outstanding time deposits prior to their
renewal. The OTS is imposing this restriction pursuant to 12 U.S.C. §
1831o(f)(2)(C).

 

  B. Notwithstanding the foregoing restrictions, the Institution may pay
interest rates that exceed the interest rates that would be permitted under the
foregoing restrictions provided that: (a) the interest rates are within the
limitations of 12 C.F.R. § 337.6; and (b) the interest rates are necessary to
most effectively manage the Institution’s weighted average cost of funds, giving
consideration to the Institution’s liquidity requirements.

 

  C. Pursuant to 12 U.S.C. §§ 1831o(f)(5) and (i)(2)(G) and 12 C.F.R. § 337.6,
based upon a determination by the OTS that the action is necessary to carry out
the purpose of 12 U.S.C. § 1831o, the Institution may not pay interest on new or
renewed liabilities at a rate that would increase the Institution’s weighted
average cost of funds to a level significantly exceeding the prevailing rates of
interest on insured deposits in the Institution’s normal market areas.

GROWTH

Section 2.3 Growth Restrictions.

Pursuant to 12 U.S.C. § 1831o(e)(3), the Institution shall not permit its
average total assets during any calendar quarter to exceed its average total
assets during the preceding quarter unless: (a) the OTS has accepted the
Institution’s Capital Plan; (b) any increase in total assets is consistent with
such Capital Plan, and (c) the Institution’s ratio of tangible equity to assets
increases during the quarter at a rate sufficient to make the Institution
adequately capitalized within twenty (20) days. The OTS is imposing this
restriction pursuant to 12 U.S.C. §1831o(e)(3).

ACTIVITIES POSING EXCESSIVE RISK

Section 2.4 Restrictions on Activities Posing Excessive Risk.

 

  A. The Institution’s activities are restricted as provided by this
Section 2.4. The OTS imposes these restrictions pursuant to 12 U.S.C. §§
1831o(f)(2)(E) and (f)(2)(J), having determined that those activities not
permitted pose excessive risk to the Institution in view of its deteriorating
financial condition and that the restrictions will better carry out the purposes
of 12 U.S.C. § 1831o.



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 10

 

  B. Restricted Activities. Except as may be required by legally binding written
commitments of the Institution outstanding on Friday, April 10, 2009, the
Institution shall not directly or indirectly do the following:

 

  1. make, invest in, purchase, sell, refinance, extend, or otherwise modify, or
commit to make, invest in, purchase, sell, refinance, extend, or otherwise
modify any commercial loans, letters of credit, participations therein, or any
set of such loans, letters of credit, or participations without the prior
written approval of the OTS;

 

  2. release any borrower or guarantor from personal or corporate liability on
any loan or extension of credit granted by the Institution, except when the
outstanding balance of the loan and other outstanding loans to the borrower or
guarantor have been paid in full;

 

  3. make, or commit to make, any investment in any service corporation, finance
subsidiary, or operating subsidiary, or any subsidiary of a service corporation
in real estate or equity securities;

 

  4. enter into any joint venture or limited partnership agreement, directly or
indirectly;

 

  5. engage in any forward commitment, futures transaction, or financial options
transaction;

 

  6. enter into any contract or agreement for the purchase, sale, or lease of
goods, materials, equipment, supplies, services or capital assets, except,
however, that this restriction does not apply to contracts or agreements to be
entered into in the ordinary course of business where the amount of each
contract or agreement does not exceed $10,000.

 

  7. enter into any lease or contract for the purchase or sale of real estate or
of any interest therein without the prior written approval of the OTS.

 

  8. encumber any of its property or other assets, except, however that the
Institution may pledge its assets in connection with borrowings necessary to
meet liquidity needs;

 

  9. incur any material obligation or contingent liability, except as otherwise
permitted by this PCA Directive;

 

  10. establish any loan production or agency office; or

 

  11. accept any non-cash capital contribution.



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 11

ADDITIONAL OPERATING RESTRICTIONS

Section 2.5 Other Restrictions Imposed Pursuant to 12 U.S.C. §1831o(f)(5).

Pursuant to 12 U.S.C. § 1831o(f)(5), and based upon a determination by the OTS
that the imposition of certain restrictions described in 12 U.S.C. § 1831o(i),
is necessary to carry out the purposes of Section 38 of FDIA, the Institution is
hereby prohibited from doing any of the following without the OTS’s prior
written consent:

 

  A. Entering into any material transaction other than in the usual course of
business, including any investment, expansion, acquisition, sale of assets, or
other similar action with respect to which the Institution is required to
provide prior notice to the OTS;

 

  B. Extending credit for any highly leveraged transaction;

 

  C. Amending the Institution’s charter or bylaws, except to the extent
necessary to carry out any other requirement of any law, regulation, or order;

 

  D. Making any material change in accounting methods;

 

  E. Engaging in any covered transaction (as defined in 12 U.S.C. § 371c(b)(7));

 

  F. Paying excessive compensation or bonuses; and

 

  G. Paying interest on new or renewed liabilities at a rate that would increase
the Institution’s weighted average cost of funds to a level significantly
exceeding the prevailing rates of interest on insured deposits in the
Institution’s normal market areas.

Section 2.6 Restrictions on Affiliate Transactions as Insiders Loans.

 

  A. The Institution shall not engage in any “covered transactions” as defined
in 12 U.S.C. § 371c(b)(7). The OTS is imposing this restriction, pursuant to 12
U.S.C. §§1831o(f)(5) and (i)(2)(E), based upon the OTS’s determination that the
restriction is necessary to carry out the purpose of 12 U.S.C. § 1831o.

 

  B. The assets, facilities and staff of the Institution shall only be used for
the benefit of the Institution and shall not be shared or otherwise used,
directly or indirectly, for the benefit of any affiliate or other company. The
OSTS is imposing this restriction pursuant to the authority as 12 U.S.C.
§1831o(f)(2)(B).

 

  C. The Institution shall not extend any credit to executive officers,
directors and principal shareholders. The OTS directs this action pursuant to 12
U.S.C. §1831o(f)(2)(J) and based upon a determination by the OTS that such
action will better carry out the purposes of 12 U.S.C. § 1831o.



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 12

Section 2.7 Imposition of Restrictions/Requirements On Subsidiaries.

Pursuant to 12 U.S.C. § 1831o(f)(2)(E), the Institution shall cause all
subsidiaries in which the Institution owns a majority of the stock to abide by
the restrictions, limitations or requirements imposed on the Institution by this
PCA Directive. The Institution shall also vote its shares, use its influence and
otherwise use its best efforts to impose the same restriction on any subsidiary
of which the Institution owns a minority of the stock. The Institution shall
immediately notify the OTS in the event that the actions of any subsidiary would
contravene the restrictions, limitations, or requirements of this PCA Directive
if undertaken by the Institution.

CORRESPONDENT BANKING

Section 2.8 Limits On Deposits From Correspondent Banks.

Pursuant to 12 U.S. § 1831o(f)(2)(G), the Institution shall not accept deposits,
or renewals or roll-overs of prior deposits, from correspondent depository
institutions, without the OTS’s prior written approval.

MANAGEMENT AND COMPENSATION

Section 2.9 Limits on Compensation and Benefits.

Pursuant to 12 U.S.C. §§ 1831o(f)(2)(J), (f)(4), and (f)(5), based upon a
determination by the OTS that the following restrictions will better carry out
the purpose of 12 U.S.C. §1831o, the Institution is hereby directed:

 

  A. Not to provide any compensation or other direct or indirect benefits to
directors (which shall include directors emeritus or honorary directors for
purposes of this Section), officers or employees beyond those determined
reasonable and prudent for a capital deficient institution. Such compensation
for directors and other employees shall be in accordance with 12 C.F.R. §
563.161(b), Appendix A to 12 C.F.R. Part 570, and current OTS guidance;

 

  B. Not to enter into, modify, or renew any agreement or employment contract
with or increase the compensation of or severance pay for any senior executive
officer or director of the Institution without the OTS’s prior written approval;
and

 

  C. Not to incur any compensation or benefit expense for items or services that
do not have an immediate, direct relationship to the performance of any
individual’s duties; except for expenses incurred for employee pension/profit
sharing/retirement plans and health and medical plans in existence as of the
effective date of this PCA Directive.



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 13

 

  D. Not to make any “golden parachute payment” as that term is defined in 12
U.S.C. §1828(k) and 12 C.F.R. Part 359, except in accordance with that statute
and regulation.

 

  E. Not to purchase any bank owned life insurance without the Regional
Director’s prior written approval.

The requirements of this Section 2.9 are imposed in addition to the mandatory
restrictions imposed in senior executive officers’ compensation set forth in
this Section 2.1

MANAGEMENT CHANGES

Section 2.10 Changes in Directorate or Management.

Pursuant to 12 U.S.C. §1831o(f)(2)(F), the Institution shall provide the OTS at
least 30 days prior written notice of the addition of any director or senior
executive officer, including a change in responsibilities in any existing senior
executive officer, pursuant to 12 U.S.C. § 1831i and 12 C.F.R. §563.560.

THIRD PARTY CONTRACTS

Section 2.11 Restrictions on Third Party Contracts.

Pursuant to 12 U.S.C. § 1831o(f)(2)(E), in order to reduce excessive risk posed
to the Institution by certain third party contracts outside the normal course of
business, the Institution is hereby prohibited from entering into any third
party contracts, as set forth in Section 310 of the OTS Examination Handbook,
without the prior written approval of the OTS.

RELIEF FROM RESTRICTIONS

Section 2.12 Process for Exemptions from Restrictions.

 

  A. The institution may submit written requests to the OTS, requesting the OTS
to issue a notice of non-objection for the purpose of either relieving the
Institution from certain restrictions hereunder, or requesting the OTS to
provide notice of supervisory non-objection with respect to a particular
specifically identified transaction, loan, or investment.

 

  B. Requests for written notice of the OTS’s non-objection pursuant to
subsection (A) above must be accompanied by a resolution of the Board, signed by
each individual member of the Board voting in favor of the resolution. All
documentation considered by the Board in adopting each such resolution shall be
explicitly referenced in the minutes of the meeting at which the resolution was
adopted and shall be made available to the OTS representatives upon request.



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 14

PART III – GENERAL PROVISIONS

Section 3.1 Jurisdiction.

This PCA Directive constitutes a final order under 12 U.S.C. § 1831o and is
enforceable under 12 U.S.C. § 1818(i):

Section 3.2 Definitions.

 

  A. All technical words or terms used in this PCA Directive, for which meanings
are not specified or otherwise provided by the provisions of this PCA Directive,
shall, insofar as applicable, having meanings as defined in Chapter V of Title
12 of the Code of Federal Regulations, HOLA, FDIA, OTS Bulletins, or OTS
Examination Handbook. Any such technical words or terms used in this PCA
Directive and undefined in Code of Federal Regulations, HOLA, FDIA, OTS
Bulletins or OTS Examination Handbook shall have meanings that are in accordance
with the best custom and usage in the savings and loan industry.

 

  B. The term “Effective Date” has the meaning set forth in Section 3.11 of this
PCA Directive.

Section 3.3 Successor Statutes, Regulations, Guidance Amendments.

Reference in this PCA Directive to provisions of statutes and regulations shall
be deemed to include references to all amendments to such provisions as have
been made as of the effective date hereof and references to successor provisions
as they become applicable.

Section 3.4 Notices.

Except as otherwise provided herein, any request, demand, authorization,
direction, notice, consent, waiver or other document provided or permitted by
the PCA Directive to be made upon, given or furnished to, delivered to, or filed
with the OTS or the Institution shall be in writing and sent by first class U.S.
mail (or by reputable overnight courier, electronic facsimile transmission, or
hand delivery via messenger) addressed as follows:

 

   OTS:    Southeast Region       1475 Peachtree Street, NE       Atlanta,
Georgia 30309       Attn: Arthur W. Goodhand, Acting Regional Director



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 15

 

   Institution:    BankUnited, FSB       255 Alhambra Circle       Penthouse   
   Coral Gables, Florida 333134       Attn.: Board of Directors       c/o Ramiro
Ortiz, President and CEO

Section 3.5 Duration, Termination or Suspension of the PCA Directive.

 

  A. The terms and provisions of this PCA Directive shall be binding upon the
Institution and its successors in interest.

 

  B. The PCA Directive shall remain in effect until terminated, modified or
suspended in writing by the OTS.

 

  C. The OTS, in its discretion, may, by written notice, suspend any or all
provisions of the PCA Directive, except for Section 2.1 (Mandatory
Restrictions).

Section 3.6 Effect of Headings.

The Part and Section headings herein are for convenience only and shall not
affect the construction hereof.

Section 3.7 Separability Clause.

In case any provision in this PCA Directive is ruled to be invalid, illegal or
unenforceable by the decision of any court of competent jurisdiction, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby unless the OTS, in its sole
discretion, determines otherwise.

Section. 3.8 No Violations Authorized; Consequences of PCA Directive.

 

  A. Nothing in this PCA Directive, including, without limitation, any of the
timeframes for actions set forth in Part I, shall be construed as: (i) allowing
the Institution to violate any law, rule, regulation, or policy statement to
which it is subject of (ii) restricting the OTS from taking such actions as are
appropriate in fulfilling the responsibilities placed upon it by law, including,
without limitation, actions pursuant to 12 U.S.C. § 1831o, or taking any other
type of supervisory enforcement, or resolution action that the OTS determines to
be appropriate.

 

  B.

The OTS’s conditional approval of the Capital Plan does not (i) constitute
approval of contemplated actions or transactions for which a separate
application, filing or notification is required prior to engaging in an activity
contemplated by the Capital Plan; (ii) prevent the revocation of conditional
approval of the Capital Plan upon the discovery of other or additional facts
that



--------------------------------------------------------------------------------

Prompt Corrective Action Stipulation (04/14/2009)

BankUnited, FSB, Coral Gables, FL OTS No. 08045

Page 16

 

       the OTS determines warrants such action, including, but not limited to,
any material adverse findings disclosed in any examination of the institution or
any material change in the assumptions underlying the Capital Plan;
(iii) indicate adoption of the institution’s assumptions or predictions
underlying or set forth in the Capital Plan, nor do such assumptions or
predictions bind the OTS; or (iv) prohibit the OTS from requiring modifications
and or amendments of the Capital Plan as the OTS determines necessary.

Section 3.9 Other Enforcement Documents.

 

  A. The Order to Cease and Desist and its accompanying Stipulation and Consent
to the issuance by the OTS issued against the Institution on September 19, 2008
(Order to Cease and Desist), remains in effect.

 

  B. Nothing contained in this PCA Directive shall affect or limit the OTS’s
ability to take enforcement action in connection with any violation of the Order
to Cease and Desist.

Section 3.10 Incorporation of stipulation.

The Stipulation is made a part hereof and is incorporated herein by this
reference.

Section 3.11 Effective Date of This PCA Directive.

This PCA Directive (including all the requirements and limitations herein) is
effective immediately on the date of issuance of the PCA Directive (Effective
Date), which is the date indicated below.

IT IS SO ORDERED.

 

OFFICE OF THRIFT SUPERVISION By:   /s/  Arthur W. Goodhand  

Arthur W. Goodhand

Acting Southeast Regional Director

Date: See Effective Date on Page 1

 